Case: 15-15198   Date Filed: 07/29/2016   Page: 1 of 7


                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15198
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:14-cv-00584-RH-CAS


APRIL K. HOLMES,

                                                     Plaintiff-Appellant,


                                  versus

JEFFERSON COUNTY SCHOOL DISTRICT,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (July 29, 2016)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-15198     Date Filed: 07/29/2016   Page: 2 of 7


      April Holmes appeals the district court’s grant of summary judgment to the

Jefferson County School District in her employment discrimination suit. The

district court concluded that Ms. Holmes failed to show that the District’s proffered

reasons for the nonrenewal of her contract were pretext for race discrimination.

After review of the record and consideration of the parties’ briefs, we affirm.

                                          I

      Ms. Holmes, a black female, began her work with the Information

Technology department of the District in 2009 as an IT technician. In 2011, the

District hired Kenneth Mitchell, a black male, as an IT technician. Soon after Mr.

Mitchell’s hiring, substantial conflicts arose between Ms. Holmes and Kenneth

Stubbs, a white male who had worked for the District’s IT department for roughly

30 years.

      These conflicts led to two meetings with the District’s administration,

including the then-Superintendent, Bill Brumfield. The conflicts persisted,

however, and in some instances escalated.

      In 2012, Albert Cooksey was elected as the new Superintendent of the

District. Mr. Cooksey was aware of the conflicts in the IT department and decided

to “clean house.” Mr. Cooksey recommended that the school board not renew the

annual contracts of Ms. Holmes and Mr. Mitchell, but did recommend that the

board renew the contract of Mr. Stubbs based on his greater level of experience


                                          2
              Case: 15-15198     Date Filed: 07/29/2016   Page: 3 of 7


and Mr. Cooksey’s belief that he was not a part of the conflicts within the IT

department. Ms. Holmes’ contract was not renewed, and her employment with the

District ended in 2013. Ms. Holmes sued the District under Title VII, alleging race

discrimination.

                                         II

      The district court granted the District’s motion for summary judgment on

Ms. Holmes’ Title VII claims. The court implemented the burden-shifting

framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

and determined that, although Ms. Holmes had established a prima facie case for

race discrimination, the District had presented the following legitimate

nondiscriminatory reasons for Holmes’ nonrenewal: (1) Mr. Cooksey believed that

he needed to “clean house” to resolve the IT department’s internal issues; and (2)

Mr. Cooksey was concerned with Ms. Holmes’ work ethic and job performance

based on observations that Ms. Holmes and Mr. Mitchell often worked together

rather than independently to best serve the needs of the District, and his perception

of problems with the maintenance of technology equipment for which IT

technicians were responsible. The district court concluded that Ms. Holmes had

failed to show that the proffered reasons were pretexts for race discrimination.




                                          3
              Case: 15-15198     Date Filed: 07/29/2016   Page: 4 of 7


                                         III

      We review a district court’s grant of summary judgment de novo, applying

the same legal standard used by the district court and drawing all factual inferences

in the light most favorable to the nonmoving party. See Johnson v. Bd. of Regents,

263 F.3d 1234, 1242–43 (11th Cir. 2001). Summary judgment is appropriate when

“the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits . . . show that there is no genuine issue as to any

material fact and that the nonmoving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (internal quotation

omitted). In order to overcome a motion for summary judgment, the nonmoving

party must present more than a mere scintilla of evidence supporting its position,

and instead must make a sufficient showing that a jury could reasonably find for

that party. See Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160,

1162 (11th Cir. 2006).

      Title VII makes it an unlawful employment practice for an employer “to fail

or refuse to hire or to discharge any individual, or otherwise to discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment, in part because of such individual’s race . . . .” 42 U.S.C. § 2000e-

2(a)(1). When a Title VII plaintiff relies on circumstantial evidence, courts may

use the burden-shifting framework established in McDonnell Douglas, 411 U.S.


                                          4
              Case: 15-15198     Date Filed: 07/29/2016    Page: 5 of 7


792 (1973). Under this framework, if a plaintiff establishes a prima facie case of

discrimination    and    the    defendant-employer        produces    a   “legitimate

nondiscriminatory reason” for the action taken against the plaintiff, the plaintiff

must show that the employer’s proffered reasons are merely pretextual. See Ezell

v. Wynn, 803 F.3d 1217, 1226 (11th Cir. 2015). A reason is not pretextual unless

the plaintiff shows it is false, and that discrimination was the true reason for the

action against the employee. See Brooks, 446 F.3d at 1163. The employee must

confront the employer’s seemingly legitimate reason “head on and rebut it.”

Chapman v. AI Transp., F.3d 1012, 1030 (11th Cir. 2000) (en banc). The inquiry is

not whether an employee was guilty of misconduct, but whether the employer in

good faith believed that the employee had done wrong and whether that belief was

the reason for the termination. See Elrod v. Sears, Roebuck & Co., 939 F.2d 1466,

1470 (11th Cir. 1991).

                                         IV

      Ms. Holmes is unable to show that the proffered reasons presented by the

District for the nonrenewal of her contract were pretextual.

      As to the District’s first proffered reason for the nonrenewal—that Mr.

Cooksey needed to “clean house” in order to resolve the IT department’s

performance and personnel problems, but decided to only retain Mr. Stubbs, the

only white individual in the department—Ms. Holmes does not dispute that there


                                         5
              Case: 15-15198    Date Filed: 07/29/2016   Page: 6 of 7


was conflict within the department. Nor does she dispute that Mr. Stubbs had

more experience than she did.

      As for the District’s second proffered reason—that Mr. Cooksey had issues

with Ms. Holmes’ work ethic and job performance—Ms. Holmes argues that Mr.

Cooksey lacked sufficient knowledge about the job descriptions and day-to-day

responsibilities of an IT technician in order to make such an assessment. Ms.

Holmes also maintains that she only had one job performance review and that it

was positive. The inquiry, however, is not whether Ms. Holmes’ work performance

was in fact deficient, but rather whether Mr. Cooksey in good faith believed that

Ms. Holmes’ work performance was poor and that such belief was the reason for

her nonrenewal. See Elrod, 939 F.2d at 1470. Ms. Holmes stated that she had no

reason to dispute that Mr. Cooksey believed that she had performance problems.

      With regards to the fact that all of the IT department employees displaced by

the District were African-American and replaced with white individuals, we agree

with the district court that the sample size is too small to conclude without more

that this shows causation rather than coincidence. Further, the record demonstrates

that the first person Mr. Cooksey recommended to fill one of the recently vacant IT

technician positions was African-American.




                                        6
             Case: 15-15198   Date Filed: 07/29/2016   Page: 7 of 7


                                      V

      Ms. Holmes failed to show that the District’s proffered reasons for

nonrenewal of her contract were pretextual.    We therefore affirm the district

court’s grant of summary judgment.

      AFFIRMED.




                                      7